DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the different species recite mutually exclusive characteristics such that the species of patentably indistinct species require different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the terminal electrode has a second electrode part extending in a direction orthogonal to the second surface along the first surface and being disposed on the first surface” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 1, Shimoda et al. shows a multilayer coil component (Fjg. 8 with teachings from Figs. 1-7) comprising: 
an element assembly (10) that has a first surface (17) and a second surface (15) extending in a direction orthogonal to the first surface (see Fig. 1, element 15 extends in a direction orthogonal to element 17, Paragraphs [0041], [0046]);  
5a coil (20) that is disposed inside the element assembly (see Figs. 1-8, Paragraph [0032]); and 
a terminal electrode (30D or 30) that has a first electrode part (32) extending in a direction orthogonal to the first surface (17) along the second surface (15, see Figs. 1-8), 
wherein at least a portion of the first electrode part (32) of the terminal electrode (30D or 30) is disposed inside the element assembly (see Figs. 1-8, Paragraphs [0039]-[0041]), and  
10wherein the element assembly (10) is present between an imaginary line (imaginary line IL1, see Fig. 8 and Drawing 1 below) extending in a direction parallel to the first surface (17) toward the second surface (15) from a position farthest from the first surface (17) in a direction orthogonal to the first surface (17) in the first electrode part (32) positioned inside the element assembly (10), and the first surface (17, see Fig. 8 and Drawing 1 below, element 10 is present between imaginary line IL1 extending in a 
Regarding Claim 152, Shimoda et al. shows the terminal electrode (30D or 30) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17, see Figs. 1-8, element 32 extends in a direction orthogonal to element 15 along element 17).  
Regarding Claim 3, Shimoda et al. shows at least a portion of the second electrode part (31) of the terminal electrode (30D or 30) is disposed inside the element assembly (see Figs. 1-8, Paragraphs [0039]-[0041]), and 
wherein the element assembly (10) is present between an imaginary line (imaginary line IL2, see Fig. 8 and Drawing 1 below) extending in a direction parallel to the second surface (15) toward the first surface (17) from a position farthest from the second surface (15) in a 25direction orthogonal to the second surface (15) in the second electrode part (31) positioned inside the element assembly (10), and the second surface (15, see Fig. 8 and Drawing 1 below, element 10 is present between imaginary line IL2 extending in a direction parallel to element 15 toward element 17 from a position farthest from element 15 in a direction orthogonal to element 15 in element 31 positioned inside element 10, and element 15).
Regarding Claim 4, Shimoda et al. shows the first surface (17) of the element assembly is a mounting surface (see Figs. 1-8, Paragraph [0035]).
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 1-8, Paragraph [0035]), and wherein the .
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. in view of Sekiguchi et al. [U.S. Pub. No. 2017/0345558].
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 1-8, Paragraph [0035]), and wherein the terminal electrode (30D or 30) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17) and being disposed on the first surface (17, Paragraphs [0039], [0073]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second electrode part being disposed on the first surface as taught by Sekiguchi et al. for the device as disclosed by Shimoda et al. to facilitate electrical connection to an external circuit to achieve desirable operating characteristics (Paragraph [0066]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. in view of Choi [CN 104916390].
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 1-8, Paragraph [0035]), and wherein the terminal electrode (30D or 30) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17) and being disposed on the first surface (17, Paragraphs [0039], [0073]).
In addition, Choi shows a coil component (Figs. 1-5) teaching and suggesting the first surface (see Figs. 3B-5, bottom surface of element 10) of the element assembly (10) is a mounting surface (see Figs. 1-5, see English translation), and wherein the terminal electrode (41) has a second electrode part (portion of element 41 at the bottom surface of element 10) extending in a direction orthogonal to the second surface (see Figs. 3B-5, left surface of element 10) along the first surface (bottom surface of element 10) and being disposed on the first surface (see Figs. 1-5, see English translation).


    PNG
    media_image1.png
    505
    569
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        


.